Title: To Alexander Hamilton from William Ellery, 6 November 1792
From: Ellery, William
To: Hamilton, Alexander



Colles Office [Newport, Rhode Island]Novr. 6th. 1792
Sir,

I have recd. your circular letter of the 12th of the last month, and will pay a due regard to the request contained in the first paragraph thereof, and to your opinion on the case stated in the second.
A Vessel bound to a foreign port is compelled by distress of weather to put into the port of Newport, and it is necessary in order to repair her, or to procure supplies for the crew; or because she has perishable articles on board that part of her cargo should be sold, is she liable to the tonnage duty? Or if a vessel bound to a foreign port should put into this port for an harbour, continue herein forty eight hours, and not dispose of any part of her cargo, would the tonnage duty in this case be demandable? Instances of the case last mentioned have occurred, and will probably again occurr. Please to favour me with an answer to these questions.
I am, Sir, Yr. most obedt. servant

Wm Ellery Collector
A Hamilton EsqrSecry Treasury

